   Case 1:19-mj-00793-RLM Document 62 Filed 09/27/19 Page 1 of 1 PageID #: 191

                       MINUTE ENTRY FOR CRIMINAL PROCEEDING

BEFORE MAG.JUDGE STEVEN GOLD                                          DATE:        9/27/19




DEFENDANT'S NAME :           EZHIL KAMALDOSS
                                  Present          Not Present            Custody            Bail

DEFENSE COUNSEL:
                                  Federal Defender      ^ CJA                 Retained

A U S A:    ANDREW GRUBIN                                    CLERK:      SM YUEN


INTERPRETER :                                              CLaneuaee)


    Defendant arraigned on the :      indictment        superseding indictment        probation violation
      Defendant pleads NOT GUILTY to ALL counts.
      DETENTION HEARING Held.                      Defendant's first appearance.
              Bond set at                               . Defendant        released      held pending
              satisfaction of bond conditions.
              Defendant advised of bond conditions set by the Court and signed the bond.
              Surety(ies) sworn, advised of bond obligations by the Court and signed the bond.
             (Additional) surety/ies to co-sign bond by
              After hearing, Court orders detention in custody.          Leave to reopen granted
      Temporary Order of Detention Issued. Bail Hearing set for

     At this time, defense counsel states on the record that the defendant does not have a bail
     application / package. Order of detention entered with leave to reapply to a Magistrate
     or to the District Court Judge to whom the case will be assigned.

 2^^0rder ofExcludable Delay/Speedy Trial entered. Start ^                           Stop IL^il—
       Medical memo issued.


       Defendant failed to appear, bench warrant issued.

      Status conference set for                       @               before Judge

Other Rulings :
